Citation Nr: 0413435	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  03-08 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected organic brain syndrome and neurotic reaction, 
residuals of injury to the brain, currently rated as 30 
percent disabling.  

2.  Entitlement to financial assistance in the purchase of an 
automobile and adaptive equipment or adaptive equipment only. 

3.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing.  

4.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from January 1970 to August 
1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 rating decision by the RO which 
denied increased ratings for (1) the service-connected 
residuals of fracture of the tibia and fibula with 1-1/2 inch 
shortening of the left leg, currently evaluated as 20 percent 
disabling; (2) the service-connected left hip strain, 
currently rated as 10 percent disabling; (3) the service-
connected lumbosacral strain, currently rated as 10 percent 
disabling; and (4) organic brain syndrome & neurotic 
reaction, residuals of injury to the brain, currently rated 
as 30 percent disabling.  The rating decision also denied 
entitlement to a TDIU.

In December 2001, the veteran submitted a timely Notice of 
Disagreement (NOD).  Then, in September 2002, the veteran 
submitted another NOD, specifically as to the issue of a 
TDIU.

In March 2003, the RO issued a Statement of the Case (SOC) as 
to all of the above listed issues.  However, in his March 
2003 VA Form 9, the veteran indicated that he had read the 
SOC and that he was only appealing the issue of evaluation of 
organic brain syndrome and neurotic residual of injury to the 
brain.

The veteran testified at a personal hearing before the 
undersigned in November 2003 and confirmed that only one 
issue was in appellate status, that of entitlement to a 
rating in excess of 30 percent for the service-connected 
organic brain syndrome and neurotic reaction residuals of 
injury to the brain.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In essence, the veteran asserts that the service-connected 
organic brain syndrome and neurotic reaction as residuals of 
injury to the brain is more severe than the current 30 
percent rating represents.  

At the outset, the Board notes that the statutes governing 
assistance to claimants and the benefit of the doubt were 
recently amended with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

The regulations implementing the VCAA are codified at 
38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326 (2003).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

The Court has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.26(a) (2003).

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
interpreted the VCAA to require that VA has a duty to notify 
the veteran as to the laws and regulations governing his 
appeal, to provide notice as to the type of evidence 
necessary to substantiate the claim, to provide notice of the 
veteran's responsibility to provide evidence, and to provide 
notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In this case, the RO has not issued a VCAA notice letter to 
the veteran in connection with the claim on appeal.  The 
Board is aware that a letter of this type was issued to the 
veteran in September 2002; however, the September 2002 VCAA 
notice letter addressed only the issue of entitlement to 
service connection for post-traumatic stress disorder (PTSD).  

The RO must therefore make certain that all necessary 
development and required assistance to the veteran per the 
directives of  the VCAA and Quartuccio is completed before 
returning the case to the Board.  In particular, the RO must 
inform the veteran of the VCAA, notify the veteran as to the 
laws and regulations governing his appeal, provide notice as 
to the type of evidence necessary to substantiate the claim, 
provide notice of the veteran's responsibility to provide 
evidence, provide notice of the actions taken by VA and 
request that he provide any evidence in his possession that 
pertains to the claim.  

On his March 2003 VA Form 9, the veteran contended that VA 
did not look at any of his clinical records or reports of his 
magnetic resonance imaging (MRI) which showed that the back 
of his brain was shrinking and that the front of his brain 
was becoming mushy.  The veteran reported that he had lost 
his cerebral balance and that he fell all the time.  

Also, the Board notes that the veteran testified at a video-
conference hearing in November 2003.  At the hearing, the 
veteran testified that a rating in excess of 30 percent was 
warranted for the service-connected organic brain syndrome 
and neurotic reaction because he was unemployable, in a wheel 
chair and unable to walk.  The veteran testified that he had 
no sense of balance due to his brain injury, because of 
cerebral atrophy in his brain.  The veteran indicated that he 
was treated at a VA facility on a regular basis.  

The RO should attempt to obtain all outstanding medical 
evidence pertinent to the veteran's claim for increase.  

The Board also notes that the veteran was afforded VA 
examinations in December 2000 and December 2002.  Results 
and/or opinions from those examination reports appear to be 
inconsistent with each other.  In December 2000, the examiner 
opined that the veteran's condition had deteriorated, and 
that intellectual deficit could be gradually decreasing.  In 
contrast, the examiner in December 2002 reported that he did 
not find convincing evidence to support an increase in the 
veteran's service-connected disability.  

In light of the inconsistent medical opinions, the veteran 
should be afforded another VA examination to determine the 
current nature, extent and severity of the service-connected 
organic brain syndrome and neurotic reaction residuals of 
injury to the brain.  

As to the remaining issues of entitlement to financial 
assistance in the purchase of an automobile and adaptive 
equipment or adaptive equipment only; entitlement to a 
certificate of eligibility for financial assistance in 
acquiring specially adapted housing; and entitlement to a 
certificate of eligibility for financial assistance in 
acquiring a special home adaptation grant, the RO denied the 
veteran's claims in a September 2003 rating decision.  He was 
duly notified of this decision by letter in October 2003.  A 
timely Notice of Disagreement as to these issues was received 
at the RO in October 2003.

When there has been an initial RO adjudication of a claim and 
a timely notice of disagreement has been filed as to its 
denial (see 38 C.F.R. §§ 20.201, 20.302(a) (2003)), thereby 
initiating the appellate process, the claimant is entitled to 
a statement of the case.  As a statement of the case 
addressing these matters has not yet been issued, a remand is 
necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically provide 
notice to the appellant, consistent with 
the requirements of 38 U.S.C.A. § 5103(a) 
(West 2002), 38 C.F.R. § 3.159(b) and 
Quartuccio, that informs the claimant 
(1) of the information and evidence not 
of record that is necessary to 
substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  
Furthermore, in compliance with the 
explicit requirement of § 3.159(b) and 
the implicit requirement of section 
5103(a), on remand VA must "also request 
that the claimant provide any evidence in 
the claimant's possession that pertains 
to the claim."  38 C.F.R. § 3.159(b)(1) 
(West 2002) (emphasis added).  

2.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for the 
service-connected organic brain syndrome, 
not previously identified.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  Once obtained, 
all records must be associated with the 
claims folder.  All VA records pertaining 
to the veteran, to include clinical 
reports and magnetic resonance imaging 
(MRI) studies, that have not been 
previously secured should be obtained and 
associated with the claims file.  

3.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the current severity of the 
veteran's service-connected organic brain 
syndrome and neurotic reaction, residuals 
of injury to the brain.  All indicated 
tests must be conducted.  The claims 
folder must be made available to and 
reviewed by the examiner in connection 
with the requested study.  The examiner 
is requested to use a multiaxial 
assessment, to assign a GAF score, 
explain what the assigned score 
represents, and to reconcile that score 
with earlier GAF scores.  Where possible, 
the examiner should provide medical 
findings in terms consistent with the 
current criteria for rating psychiatric 
disorders.  A complete rationale for each 
opinion expressed must be provided.  The 
report of the examination should be 
associated with the veteran's claims 
folder.

4.  The RO should take appropriate steps 
in order to provide the veteran with a 
Statement of the Case as to the issues of 
entitlement to financial assistance in 
the purchase of an automobile and 
adaptive equipment or adaptive equipment 
only; entitlement to a certificate of 
eligibility for financial assistance in 
acquiring specially adapted housing; and 
entitlement to a certificate of 
eligibility for financial assistance in 
acquiring a special home adaptation 
grant, in accordance with 38 U.S.C.A. § 
7105 (West 2002) and 38 C.F.R. §§ 19.29, 
19.30 (2003).  If the veteran perfects 
his appeal by submitting a timely and 
adequate substantive appeal, then the RO 
should return the claim to the Board for 
the purpose of appellate disposition.

5.  After undertaking any further 
development deemed essential in addition 
to that specified above, the RO should 
readjudicate the claim of entitlement to 
an increased rating in excess of 30 
percent for the service-connected organic 
brain syndrome and neurotic reaction, 
residuals of injury to the brain.  If the 
benefit requested on appeal is not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations pertinent 
to the claim currently on appeal.  A 
reasonable period of time for a response 
should be afforded.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


